SEABURY, J.
The plaintiffs were lessees of certain premises under a lease for a term commencing September 1,' 1909, and ending May 1, 1913, at a monthly rental of $50.
[1,2] The plaintiffs conducted a grocery store on the premises, which they sold to the defendant. They also assigned the above-mentioned lease to the defendant. The defendant paid rent up to the 1st of November, 1912, when he vacated the premises. The present action was brought to recover rent for the months of November and December, 1912, and January, 1913. All the transactions between the parties were completely expressed in written agreements, which were offered in evidence, and the learned court below erred in receiving paroi evidence contrary to the terms of these written agreements. The defendant, not having covenanted to pay the rent, cannot be held liable for rent accruing after his removal from the demised premises.
Judgment reversed, with costs, and complaint dismissed, with costs. All concur.